Title: To James Madison from Henry Lee, 24 June 1811
From: Lee, Henry
To: Madison, James


Dear Sir
Alexa. June 24h. 1811.
Having omitted to mention one or two circumstances to you in the case of my neighbor Mr Yeaton who has lately presented to govt. a petition from the commercial part of this town, praying the remission of his fine, I am compelled reluctantly to occupy yr. time by letter.
This gentleman & Rob. Young were partners during the period, when the transaction took place, which in the sequel has been to him so afflicting. What is strange [is] that while Yeaton has been disgraced & amerced Young has been rewarded, having been promoted to the command of a regt. of militia. Their ship the Hero took to amsterdam a cargo of tobacco to pay the govt. debt due in holland so far as its proceeds went. The Secretary of the treasury gave to this ship a special passport, which in[duced?] Yeaton to risk his ship. She is still detained there going on now in the second year. Here this man suffers considerably.
As soon as the Judgement of the court below was confirmed above, Mr Y retired from business in a great degree, nor will he ever resume it, until his mercantile character is releived, to be done only by the supreme authoritys annulment of the sentence.
His petition has been confined to a particular class of his fellow citizens, as he deemed it improper to refer to others, which if he had done, I am persuaded not ten men in the town would have with-held their Signatures.
Indeed I do beleive that the gentleman never intended to violate our laws, for he is a fair dealer & a zealous advocate for Mr Jeffersons restrictive system.
Governor Langdon who is his personal friend selected this gentleman from his knowledge of him for the exportation of flower from this port, when special licences were necessary during the embargo.
This affords testimony in his favor worthy of respect.
Upon the whole I beleive you will do an acceptable act to the community by remission & what is more momentous, you will undo an incorrect Judgement. I have the honor to be with the deepest respect Yr. Sincere friend & hum: sert.
Henry Lee
